            Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY SCOTT SCHWENK,                             :
                                                   :
                               Plaintiff,          :           CIVIL ACTION NO. 20-1807
                                                   :
       v.                                          :
                                                   :
CORRECTIONS OFFICER LOPEZ,                         :
PRIMECARE MEDICAL, BERKS                           :
COUNTY JAIL, and STACEY ACKER,                     :
                                                   :
                               Defendants.         :

                                  MEMORANDUM OPINION

Smith, J.                                                                        September 21, 2020

       The pro se plaintiff is a former convicted inmate who was housed at a county jail. He has

filed an application for leave to proceed in forma pauperis and a complaint asserting violations of

his Eighth Amendment rights under 42 U.S.C. § 1983 based on the conditions of his confinement

and for cruel and unusual punishment. He has sued the county jail, the company providing medical

services at the jail, and two county corrections officers.

       In the complaint, the plaintiff generally asserts that the county jail and the medical provider

provided him inadequate medical care for his gastrointestinal issues and failed to assist him when

he requested assistance. He also alleges that the corrections officers humiliated him, gave him

write ups for unsanitary conditions, and even placed in him solitary confinement after he had issues

with his bowels while outside for recreation.

       As discussed below, the plaintiff may not assert a section 1983 claim against the county

jail because it is not a “person” amenable to suit under the statute. Also, the plaintiff has failed to

state a plausible claim against the medical provider because he has not alleged that it had an

unconstitutional policy or custom that caused the alleged constitutional violations. Regarding the
           Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 2 of 16




corrections officers, he may not maintain an action for deliberate indifference to his serious

medical needs against them insofar as they are nonmedical personnel and he does not allege that

they were aware that the medical provider was improperly treating him. In addition, he has not

stated plausible Eighth Amendment claims for cruel and unusual punishment insofar as he asserts

that they ridiculed or humiliated him because of his gastrointestinal issues and has not included

sufficient allegations showing that they deprived him of the minimal civilized measure of life’s

necessities.

        Accordingly, the court will (1) grant the application for leave to proceed in forma pauperis,

(2) dismiss the complaint, and (3) grant leave to the plaintiff to file an amended complaint to

attempt to assert a plausible claim against the medical provider and an Eighth Amendment claim

against an individual defendant based on deliberate indifference to his serious medical needs.

                     I.       ALLEGATIONS AND PROCEDURAL HISTORY

        The pro se plaintiff, Jeffrey Schwenk (“Schwenk”), appears to have commenced this action

by first filing an application for leave to proceed in forma pauperis (the “IFP Application”) and a

prison trust fund account statement that the clerk of court docketed on March 10, 2020. Doc. Nos.

2, 3. He then filed a complaint, which the clerk of court docketed on April 3, 2020. 1 Doc. No. 1.

In the complaint, Schwenk names four defendants: Corrections Officer Lopez (“Lopez”),

PrimeCare Medical, Inc. (“PrimeCare”), Berks County Jail (“BCJ”), and Stacey Acker (“Acker”).

Compl. at ECF pp. 2–8, Doc. No. 1. Schwenk sues the individual defendants in their individual

capacities and the institutional defendants in their official capacities. Id. at ECF pp. 3, 8.




1
  Schwenk filed these documents while incarcerated, but he did not file his complaint until after he was released. In
the complaint, Schwenk reiterated his desire to proceed in forma pauperis following his release because he had no
income and had been unable to find work due to the COVID-19 pandemic. Compl. at ECF p. 1.

                                                         2
         Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 3 of 16




       Schwenk’s claims generally arise from allegations that (1) he suffered from continued

gastrointestinal illness while in BCJ, which he attributes to the food, (2) he received deficient

medical treatment to address his illness, and (3) Acker and Lopez ridiculed and punished him due

to his illness. Id. at ECF pp. 4–7, 9–10, 12–14. More specifically, Schwenk alleges that on the

evening of December 16, 2019, following a search of his cell, Lopez displayed a pair of soiled

underwear to the entire cellblock and, through a verbal exchange with Schwenk, publicly identified

the underwear as Schwenk’s. Id. at ECF p. 4. Although Schwenk tried to explain to Lopez that he

had a medical condition and the food at BCJ made him sick, Lopez restricted Schwenk to his cell

for 24 hours and did not allow him to take a shower. Id.

       Schwenk also alleges that he filed three separate grievances relating to his efforts to obtain

medical care from PrimeCare, which provides medical services at BCJ. Id. He sought care for

diarrhea and explained that BCJ’s food caused the diarrhea. Id. at ECF p. 4. He “begged and

pleaded with [PrimeCare] to put [him] in medical quarantine or give [him] single cell status so

[he] could deal with [his] medical issue because [he] was going to the bathroom in [his] pants.” Id.

at ECF pp. 4–5. Instead of complying with his request, PrimeCare gave him Pepto Bismol, Maalox,

Tums, Bentyl, and a fiber pill. Id. at ECF p. 5. Apparently, none of these items helped Schwenk,

and his mother told him to ask for Imodium, which successfully stopped his diarrhea after

PrimeCare provided it to him. Id.

       Although the Imodium stopped the diarrhea, PrimeCare stopped giving it to him, so his

symptoms returned. Id. This repeatedly occurred, as medical providers “Gabe” and “Jesse” (who

are not named as defendants) “put [him] on the medication that worked then took [him] right back

off.” Id. at ECF p. 10. Schwenk also specifically notes that, at the time he drafted the complaint,




                                                 3
            Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 4 of 16




he had, at his request, been provided with Imodium again after being off of it for three days. Id. at

ECF p. 5.

         Schwenk claims that due to the diarrhea, he received reprimands for his unsanitary

condition. Id. at ECF pp. 5, 6. He filed grievances, but BCJ denied them. Id. at ECF p. 6. He asserts

that BCJ and Warden J. Quigley (who is not a named defendant) did not care about him and failed

to help him. Id.

         In addition to the aforementioned allegations, Schwenk alleges that on October 2, 2019,

Acker and another corrections officer, “C.O. Loomis” (who is not a named defendant), were

laughing at him. Id. Thereafter, C.O. Loomis locked him in the “bird cage” during outside

recreation for a half hour, where he had a bout of diarrhea. Id. Schwenk claims that he was then

punished with two days in solitary confinement. Id. C.O. Loomis told him that Acker instructed

C.O. Loomis to write up Schwenk. Id. Schwenk also asked Acker for help, but she refused. Id.

         Schwenk alleges that BCJ’s handbook states that medical information should remain

confidential, and that inmates should advise BCJ of any medical conditions they have. Id. at ECF

p. 7. Despite telling BCJ of his chronic medical condition, it did not help him. Id.

         Based on these allegations, Schwenk asserts section 1983 claims, alleging violations of his

Eighth Amendment rights and a violation of chapters 10.3 (right to medical aid) and 10.4 (right to

confidentiality) in the BCJ prisoner’s handbook. 2 Id. at ECF p. 8. He also alleges that each of the

defendants acted negligently and with no care for him as a human being, and that they were

inconsiderate of his feelings and well-being. Id. at ECF p. 9. Schwenk claims that he has suffered

humiliation, low self-esteem, and depression, for which he has received medication. Id. at ECF p.

10. He demands compensatory damages in the amount of $130,000. Id.


2
 Although Schwenk does not specifically allege as such, the court presumes that he is referring to chapters in the BCJ
handbook.

                                                          4
            Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 5 of 16




                                             II.      DISCUSSION

                                        A.         The IFP Application 3

        Regarding applications to proceed in forma pauperis,

        any court of the United States may authorize the commencement, prosecution or
        defense of any suit, action or proceeding, civil or criminal, or appeal therein,
        without prepayment of fees or security therefor, by a person who submits an
        affidavit that includes a statement of all assets such prisoner possesses that the
        person is unable to pay such fees or give security therefor.

28 U.S.C. § 1915(a)(1). This statute

        “is designed to ensure that indigent litigants have meaningful access to the federal
        courts.” Neitzke v. Williams, 490 U.S. 319, 324, 109 S.Ct. 1827, 104 L.Ed.2d 338
        (1989). Specifically, Congress enacted the statute to ensure that administrative
        court costs and filing fees, both of which must be paid by everyone else who files
        a lawsuit, would not prevent indigent persons from pursuing meaningful litigation.
        Deutsch[ v. United States, 67 F.3d 1080, 1084 (3d Cir. 1995)]. Toward this end, §
        1915(a) allows a litigant to commence a civil or criminal action in federal court in
        [sic] forma pauperis by filing in good faith an affidavit stating, among other things,
        that he is unable to pay the costs of the lawsuit. Neitzke, 490 U.S. at 324, 109 S.Ct.
        1827.

Douris v. Middletown Twp., 293 F. App’x 130, 131–32 (3d Cir. 2008) (per curiam) (footnote

omitted).

        The litigant seeking to proceed in forma pauperis must establish that the litigant is unable

to pay the costs of suit. See Walker v. People Express Airlines, Inc., 886 F.2d 598, 601 (3d Cir.

1989) (“Section 1915 provides that, in order for a court to grant in forma pauperis status, the

litigant seeking such status must establish that he is unable to pay the costs of his suit.”). “In this

Circuit, leave to proceed in forma pauperis is based on a showing of indigence. [The court must]

review the affiant’s financial statement, and, if convinced that he or she is unable to pay the court




3
 The court deems Schwenk’s request to seek in forma pauperis status, even after release, as sufficient for compliance
under 28 U.S.C. § 1915, as a non-prisoner.

                                                         5
         Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 6 of 16




costs and filing fees, the court will grant leave to proceed in forma pauperis.” Deutsch, 67 F.3d at

1084 n.5 (internal citations omitted).

       Here, after reviewing the IFP Application, it appears that Schwenk is unable to pay the

costs of suit. Therefore, the court will grant him leave to proceed in forma pauperis.

                                   B.      Standard of Review

       Because the court has granted Schwenk leave to proceed in forma pauperis, the court must

engage in the second part of the two-part analysis and examine whether the complaint is frivolous,

malicious, fails to state a claim upon which relief can be granted, or asserts a claim against a

defendant immune from monetary relief. See 28 U.S.C. § 1915(e)(2)(B)(i)–(iii) (providing that

“[n]otwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall

dismiss the case at any time if the court determines that-- . . . (B) the action or appeal—(i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief”). A complaint is frivolous

under section 1915(e)(2)(B)(i) if it “lacks an arguable basis either in law or fact,” Neitzke, 490

U.S. at 325, and is legally baseless if it is “based on an indisputably meritless legal theory.”

Deutsch, 67 F.3d at 1085. As for whether a complaint is malicious,

       [a] court that considers whether an action is malicious must, in accordance with the
       definition of the term “malicious,” engage in a subjective inquiry into the litigant’s
       motivations at the time of the filing of the lawsuit to determine whether the action
       is an attempt to vex, injure or harass the defendant.

Id. at 1086. “[A] district court may dismiss a complaint as malicious if it is plainly abusive of the

judicial process or merely repeats pending or previously litigated claims.” Brodzki v. CBS Sports,

Civ. No. 11-841, 2012 WL 125281, at *1 (D. Del. Jan. 13, 2012).

       Concerning the analysis under section 1915(e)(2)(B)(ii), the standard for dismissing a

complaint for failure to state a claim pursuant to this subsection is identical to the legal standard

                                                 6
          Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 7 of 16




used when ruling on motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Rule 12(b)(6) standard to

dismissal for failure to state claim under section 1915(e)(2)(B)). Thus, to survive dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The plaintiff’s factual allegations “must be enough to raise

a right to relief above the speculative level.” Twombly, 550 U.S. at 556 (citation omitted). In

addressing whether a pro se plaintiff’s complaint fails to state a claim, the court must liberally

construe the allegations set forth in the complaint. See Higgs v. Attorney Gen., 655 F.3d 333, 339–

40 (3d Cir. 2011) (explaining that “when presented with a pro se litigant, we have a special

obligation to construe his complaint liberally” (citation and internal quotation marks omitted)).

                                           C.      Analysis

        Schwenk brings the instant action under section 1983. Compl. at ECF p. 8. Section 1983

provides in pertinent part as follows:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress[.]

42 U.S.C. § 1983 (emphasis added). When attempting to establish a claim under section 1983, a

plaintiff must allege and prove that a “person” deprived the plaintiff of a constitutional right while

acting under color of state law. See West v. Atkins, 487 U.S. 42, 49 (1988) (“To state a claim under

§ 1983, a plaintiff must allege the violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was committed by a person acting under

color of state law.”).

                                                   7
           Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 8 of 16




        Section 1983 claims may not be predicated on a state actor’s mere negligence. See Canton

v. Harris, 489 U.S. 378, 387 (1989) (holding that mere negligence in training cannot form basis of

section 1983 liability); Daniels v. Williams, 474 U.S. 327, 328 (1986) (holding that official’s mere

negligence is not actionable under section 1983 because “the Due Process Clause is simply not

implicated by a negligent act of an official causing unintended loss of or injury to life, liberty, or

property”). 4 Additionally, “[a] defendant in a civil rights action must have personal involvement

in the alleged wrongs” to be liable. Rode v. Dellaciprete, 845 F.2d 1195, 1207 (3d Cir. 1988); see

also Dooley v. Wetzel, 957 F.3d 366, 374 (3d Cir. 2020) (“Here, the complaint does not specifically

allege personal involvement by any of the defendants. The only evidence to which Dooley points

to show Wetzel knew of Dooley’s mental health needs is the fact that he sent Wetzel a copy of

documents reflecting his GBMI verdict and request for D Code designation and Wetzel’s lack of

any response or action. But this evidence does not demonstrate the personal direction or actual

knowledge required under Rode, and Dooley’s allegations of Wetzel’s involvement are

insufficient.”).

        The court addresses each of Schwenk’s section 1983 claims in turn.

                                        1.       Claims Against BCJ

        Schwenk may not assert a section 1983 claim against BCJ. As evidenced by a review of

the statute, section 1983 “applies only to ‘persons.’” Fraser v. Pa. State Sys. of Higher Educ., No.

CIV. A. 92-6210, 1994 WL 242527, at *5 (E.D. Pa. June 6, 1994), aff’d, 52 F.3d 314 (3d Cir.

1995). A county correctional facility is not a “person” amenable to suit under section 1983. See

Regan v. Upper Darby Twp., Civ. A. No. 06-1686, 2009 WL 650384, at *4 (E.D. Pa. Mar. 11,

2009) (stating that “a prison or correctional facility is not a ‘person’ that is subject to suit under


4
  Schwenk alleges that all defendants acted negligently and without regard to his well-being. Compl. at ECF p. 9. To
the extent his section 1983 claims are based on negligence, they do not state a plausible claim.

                                                         8
           Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 9 of 16




federal civil rights laws”), aff’d, 363 F. App’x 917 (3d Cir. 2010); see also Lenhart v.

Pennsylvania, 528 F. App’x 111, 114 (3d Cir. 2013) (per curiam) (concluding that district court

properly dismissed claims against county prison because even though “[a] local governmental

agency may be a ‘person’ for purposes of § 1983 liability[, the county prison] is not a person

capable of being sued within the meaning of § 1983” (internal citations omitted)); Mincy v.

Deparlos, 497 F. App’x 234, 239 (3d Cir. 2012) (per curiam) (determining that district court

properly concluded that county prison is not “person” within meaning of section 1983).

Accordingly, the court will dismiss with prejudice Schwenk’s section 1983 claim against BCJ as

frivolous because it is not a “person” within the meaning of section 1983. See Santana v. Berks

Cnty. Jail System, Civ. A. No. 20-1226, 2020 WL 3574544, at *3 (E.D. Pa. July 1, 2020) (“Any §

1983 claims against the Berks County Jail System must be dismissed as frivolous because a prison

is not a ‘person’ amenable to suit under Section 1983.” (citation omitted)).

                                     2.       Claims Against PrimeCare

         Schwenk alleges an Eighth Amendment violation by PrimeCare insofar as its staff failed

to consistently provide medication to control his diarrhea. Generally, “a private health company

providing services to inmates ‘cannot be held responsible for the acts of its employees under a

theory of respondeat superior or vicarious liability.’” Sims v. Wexford Health Sources, 635 F.

App’x 16, 20 (3d Cir. 2015) (quoting Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 583

(3d Cir. 2003)). Rather, to hold a private health care company like PrimeCare liable for a

constitutional violation under section 1983, Schwenk must allege that the provider had “a relevant

. . . policy or custom, and that the policy caused the constitutional violation [he] allege[s].” 5 Natale,


5
 To assert a plausible claim under section 1983, Schwenk “must identify [the] custom or policy, and specify what
exactly that custom or policy was” to satisfy the applicable pleading standard. McTernan v. City of York, PA, 564 F.3d
636, 658 (3d Cir. 2009) (citation omitted). A “policy” arises when a decision-maker possessing final authority issues
an official proclamation, policy, or edict. Pembaur v. City of Cincinnati, 475 U.S. 469, 481 (1986). “Customs” are

                                                          9
           Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 10 of 16




318 F.3d at 583–84 (citing Bd. of the Cnty. Comm’rs of Bryan Cnty. Okl. v. Brown, 520 U.S. 397,

404 (1997)); see also Lomax v. City of Philadelphia, Civ. A. No. 13-1078, 2017 WL 1177095, at

*3 (E.D. Pa. Mar. 29, 2017) (“Because [defendant] is a private company contracted by a prison to

provide health care for inmates, . . . it can only be held liable for constitutional violations if it has

a custom or policy exhibiting deliberate indifference to a prisoner’s serious medical needs.”

(citations and internal quotation marks omitted)).

         Here, Schwenk does not allege that PrimeCare had a relevant policy or custom that caused

the violation he alleges occurred. Instead, his allegations relate to “the isolated treatment of [him]

in particular.” Beard v. Corizon Health, Inc., Civ. A. No. 14-4129, 2017 WL 368037, at *4 (E.D.

Pa. Jan. 24, 2017). As a result, the court must dismiss his claim because he has failed to state a

plausible claim against PrimeCare.




practices so permanent and well-settled as to virtually constitute law. Monell, 436 U.S. at 691. Regardless of whether
a plaintiff is seeking to impose Monell liability for a policy or a custom, “it is incumbent upon a plaintiff to show that
a policymaker is responsible either for the policy or, through acquiescence, for the custom.” Andrews v. City of
Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990); see also Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)
(explaining that in both methods to obtain liability under Monell, “a plaintiff must show that an official who has the
power to make policy is responsible for either the affirmative proclamation of a policy or acquiescence in a well-
settled custom”).
          In addition,

         [t]here are three situations where acts of a government employee may be deemed to be the result of
         a policy or custom of the governmental entity for whom the employee works, thereby rendering the
         entity liable under § 1983. The first is there “the appropriate officer or entity promulgates a generally
         applicable statement of policy and the subsequent act complained of is simply an implementation
         of that policy.” Bryan County, 520 U.S. at 417, 117 S.Ct. 1382 (Souter, J., dissenting). The second
         occurs where “no rule has been announced as policy but federal law has been violated by an act of
         the policymaker itself.” Id. Finally, a policy or custom may also exist where “the policymaker has
         failed to act affirmatively at all, [though] the need to take some action to control the agents of the
         government ‘is so obvious, and the inadequacy of existing practice is likely to result in the violation
         of constitutional rights, that the policymaker can reasonably be said to have been deliberately
         indifferent to the need.’” Id. at 417–18, 117 S.Ct. 1382 (quoting City of Canton, Ohio v. Harris, 489
         U.S. 378, 390, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989)); see also Berg, 219 F.3d at 276 (holding
         that plaintiff must “demonstrat[e] that the municipal action was taken with ‘deliberate indifference’
         to its known or obvious consequences”).

Natale, 318 F.3d at 584 (alterations in original) (internal footnote omitted).

                                                           10
          Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 11 of 16




                    3.       Eighth Amendment Claims Against Lopez and Acker

         The court understands Schwenk to be asserting two distinct Eighth Amendment claims

against Lopez and Acker: one based on the failure to provide adequate medical care, and one based

on cruel and unusual punishment. Neither claim is plausible for the reasons set forth below.

             a.          Claims Based on Deliberate Indifference to Serious Medical Needs

         Schwenk claims that the defendants provided him inadequate medical care to address his

diarrhea, in violation of his Eighth Amendment rights. To state a constitutional claim based on the

failure to provide medical treatment, a plaintiff must allege facts indicating that prison officials

were deliberately indifferent to his serous medical needs. 6 Farmer v. Brennan, 511 U.S. 825, 835

(1994). A prison official is not deliberately indifferent “unless the official knows of and disregards

an excessive risk to inmate health or safety; the official must both be aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference.” Id. at 837. “A medical need is serious, . . . if it is one that has been diagnosed by a

physician as requiring treatment or one that is so obvious that a lay person would easily recognize

the necessity for a doctor’s attention.” Monmouth Cnty. Corr. Institutional Inmates v. Lanzaro,

834 F.2d 326, 347 (3d Cir. 1987) (internal quotation marks omitted). A plaintiff properly alleges

deliberate indifference “where the prison official (1) knows of a prisoner’s need for medical

treatment but intentionally refuses to provide it; (2) delays necessary medical treatment based on

a non-medical reason; or (3) prevents a prisoner from receiving needed or recommended medical


6
  Because Schwenk alleges that he was a convicted prisoner at the time of the events in question, the Eighth
Amendment governs his claims. See Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005). Nonetheless, the standard
under the Eighth Amendment and Fourteenth Amendment (which would apply to claims of pretrial detainees) related
to a prisoner’s medical needs is essentially the same for purposes of the analysis. See Miller v. Steele-Smith, 713 F.
Appx. 74, 76 n.1 (3d Cir. 2017) (“Because a Fourteenth Amendment claim for inadequate medical care is analyzed
pursuant to the same standard applied to an Eighth Amendment claim, we will analyze [the pretrial detainee plaintiff’s]
claim in accordance with that familiar framework.” (citation omitted)); Moore v. Luffey, 767 F. App’x 335, 340 n.2
(3d Cir. 2019) (declining to address whether new standard applies to claims raised by pretrial detainees based on issues
related to medical care).

                                                          11
         Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 12 of 16




treatment.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A serious medical need exists

where “failure to treat can be expected to lead to substantial and unnecessary suffering.” Colburn

v. Upper Darby Twp., 946 F.2d 1017, 1023 (3d Cir. 1991). Allegations of medical malpractice and

mere disagreement regarding proper medical treatment are insufficient to establish a constitutional

violation. Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004).

        According to the complaint, Lopez and Acker refused to help Schwenk, despite being

aware of his uncontrollable diarrhea. Compl. at ECF pp. 4, 6. Nonetheless, Schwenk does not

allege that Lopez or Acker are medical personnel, so they cannot be sued for deliberate indifference

to his serious medical needs. “If a prisoner is under the care of medical experts . . ., a non-medical

prison official will generally be justified in believing that the prisoner is in capable hands.” Spruill,

372 F.3d at 236; see also Carter v. Smith, 483 F. App’x 705, 708 (3d Cir. 2012) (per curiam)

(“Prison officials cannot be held to be deliberately indifferent merely because they did not respond

to the medical complaints of a prisoner who was already being treated by the prison medical

staff.”). Because Lopez and Acker are nonmedical prison officials, and Schwenk does not allege

that they were aware that PrimeCare was improperly treating or not treating him, the allegations

in the complaint are insufficient to state a plausible claim for deliberate indifference against them,

and the court must dismiss this claim with prejudice.

        Schwenk has not named as a defendant an appropriate prison official who was deliberately

indifferent to his serious medical needs. Therefore, the complaint does not state a plausible claim

at this time.

                      b.      Claims Based on Cruel and Unusual Punishment

        It also appears that Schwenk is asserting a claim that he was subjected to cruel and unusual

punishment due to his medical issues in the form of ridicule and humiliation, confinement to his



                                                   12
         Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 13 of 16




cell and in solitary, and reprimands about his unsanitary condition. As discussed below, Schwenk

has failed to state a plausible claim based on any of these actions.

       Schwenk’s claim that Lopez and Acker ridiculed and humiliated him is implausible. Verbal

threats or taunts, without more, are insufficient to violate the Constitution. See Dunbar v. Barone,

487 F. App’x 721, 723 (3d Cir. 2012) (holding that threats that inmate was “a marked man and

that his days were numbered” did not state claim for violation of Eighth Amendment); McBride v.

Deer, 240 F.3d 1287, 1291 n.3 (10th Cir. 2001) (holding that threat to spray inmate with mace did

not violate Eighth Amendment); DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000) (“Standing

alone, simple verbal harassment does not constitute cruel and unusual punishment, deprive a

prisoner of a protected liberty interest or deny a prisoner equal protection of the laws.”).

       As to the balance of Schwenk’s claims, the Eighth Amendment governs claims brought by

convicted inmates challenging their conditions of confinement. Hubbard, 399 F.3d at 166.

Unconstitutional punishment, be it under the Eighth Amendment applicable to convicted prisoners

or the Fourteenth Amendment applicable to pretrial detainees, typically includes both objective

and subjective components. Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007). The objective

component requires an inquiry into whether “the deprivation [was] sufficiently serious” and the

subjective component asks whether “the officials act[ed] with a sufficiently culpable state of

mind[.]” Id. (alterations in original) (quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991) and Bell

v. Wolfish, 441 U.S. 520, 538–39 & n.20 (1979)). In general, a prisoner must assert that prison

officials acted with deliberate indifference, meaning that they consciously disregarded a serious

risk to the detainee’s health or safety. See Farmer, 511 U.S. at 837 (“We hold that a prison official

cannot be found liable under the Eighth Amendment for denying an inmate humane conditions of

confinement unless the official knows of and disregards an excessive risk to inmate health or



                                                 13
         Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 14 of 16




safety; the official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.”).

       To establish an Eighth Amendment violation based on the conditions of confinement, a

prisoner plaintiff must establish that prison officials’ acts or omissions denied him “the minimal

civilized measure of life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981); see Betts

v. New Castle Youth Dev. Ctr., 621 F.3d 249, 256 (3d Cir. 2010) (stating that Eighth Amendment’s

prohibition of cruel and unusual punishment requires that prison officials provide “humane

conditions of confinement”). Such necessities include food, clothing, shelter, medical care, and

reasonable safety. Tillman v. Lebanon Cnty. Corr. Facility, 221 F.3d 410, 418 (3d Cir. 2000).

       The relevant allegations here are that Lopez and Acker (through C.O. Loomis) disciplined

Schwenk for unsanitary conditions by placing him for 30 minutes in the “bird cage” during outdoor

recreation, confining him to his cell for 24 hours without access to a shower, and putting him in

solitary confinement for two days. These allegations do not establish that these defendants denied

Schwenk “the minimal civilized measure of life’s necessities,” Rhodes, 452 U.S. at 347, and are

insufficient to state a plausible Eighth Amendment claim. See Sandin v. Conner, 515 U.S. 472,

485–86 (1995) (explaining that “[d]iscipline by prison officials in response to a wide range of

misconduct” is expected as part of inmate’s sentence). Therefore, the court will dismiss this Eighth

Amendment claim with prejudice.

                 4.     Claims for Violations of the BCJ’s Inmate Handbook

       As indicated above, Schwenk appears to attempt to assert claims against the defendants for

violations of BCJ’s inmate handbook. See Compl. at ECF p. 8. Nonetheless, “[a]s many courts

have held, corrections officials cannot be held liable for failing to conform to procedures outlined

in inmate handbooks and other internal prison procedures.” Bowman v. Wetzel, Civ. A. No. 2:20-



                                                14
           Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 15 of 16




cv-135, 2020 WL 3258946, at *6 (W.D. Pa. June 16, 2020) (citing cases); see also Curry v.

McCann, Civ. A. No. 18-5444, 2019 WL 77441, at *7 (E.D. Pa. Jan. 2, 2019) (“Even if Curry was

asserting a claim against C.O. McCann based on this questioning, ‘a prison’s departure from the

policies and procedures outlined in the facility’s handbook does not, in and of itself, amount to a

constitutional violation actionable under § 1983.’” (quoting Laufgas v. Speziale, Civ. A. No. 04-

cv-1697 (PGS), 2006 WL 2528009, at *7 n.7 (D.N.J. Aug. 31, 2006))). Accordingly, to the extent

that Schwenk has attempted to assert a section 1983 claim against the defendants based on

violations of BCJ’s inmate handbook, the court dismisses this claim with prejudice for the failure

to state a claim.

                                             III.     CONCLUSION

         As indicated above, Schwenk cannot assert a section 1983 claim against BCJ because it is

not a “person” subject to suit. He has also failed to allege a plausible claim against PrimeCare

because he has not alleged that it had an unconstitutional policy or custom that caused the alleged

constitutional violation. Schwenk further has failed to state a plausible claim for a violation of his

Eighth Amendment rights against Lopez or Acker. Therefore, although the court will grant

Schwenk leave to proceed in forma pauperis, the court will dismiss the complaint with prejudice

except for the claims against PrimeCare, Lopez, and Acker for deliberate indifference to his serious

medical needs, which the court dismisses without prejudice. The plaintiff may file an amended

complaint should he be able to assert plausible claims against these defendants. 7




7
  Generally, the court should provide a pro se plaintiff with leave to amend unless amending would be inequitable or
futile. See Grayson v. Mayview St. Hosp., 293 F.3d 103, 114 (3d Cir. 2002) (stating general rule). Also, “in civil rights
cases district courts must offer amendment—irrespective of whether it is requested—when dismissing a case for
failure to state a claim unless doing so would be inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete
Contractors, Inc., 482 F.3d 247, 252 (3d Cir. 2007).

                                                          15
 Case 5:20-cv-01807-EGS Document 4 Filed 09/21/20 Page 16 of 16




The court will enter a separate order.


                                              BY THE COURT:



                                              /s/ Edward G. Smith
                                              EDWARD G. SMITH, J.




                                         16
